DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              V.B., the Father,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                              No. 4D19-1067

                          [October 15, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 16-3010 CJ DP.

  Bernard R. Appleman of the Law Office of Bernard R. Appleman, Fort
Lauderdale, for appellant.

   Kristie L. Hatcher-Bolin of Gray Robinson, P.A., Lakeland, and
Thomasina F. Moore, Tallahassee, for Appellee Guardian ad Litem
Program.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for Appellee Department of
Children and Families.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.